        Case 4:20-cv-01722-MWB Document 51 Filed 02/02/21 Page 1 of 12




                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

JOHN JEAN                            :
                     Plaintiff       : NO: 4:20-cv-01722-MWB
                                     :
        v.                           :
                                     : JURY TRIAL DEMANDED
BUCKNELL UNIVERSITY,                 :
NATIONAL FRATERNITY OF               :
KAPPA DELTA RHO, KAPPA               :
DELTA RHO - IOTA CHAPTER,            :
WILLIAM C. BABCOCK,                  :
DILLON DUTTERA, AND                  :
NICHOLAS ZAGHETTI                    :
              Defendants             :

   REPLY BRIEF IN SUPPORT OF KAPPA DELTA RHO—IOTA
CHAPTER’S MOTION TO COMPEL ARBITRATION AND STAY COURT
                     PROCEEDINGS

        On January 4, 2021, Kappa Delta Rho—Iota Chapter (hereinafter

“KDR-Iota”) filed a Motion to Compel Arbitration and Stay Court Proceedings

(hereinafter “Motion”). (Doc. 46) A brief in support of the Motion was also

filed on January 4, 2021. (Doc. 47). On January 19, 2021, Plaintiff filed a

brief in opposition to the Motion. (Doc. 48). KDR-Iota files this reply brief in

support of the Motion, pursuant to Middle District Local Rule 7.7.

   I.        Plaintiff agreed to arbitrate his claims and therefore, a valid
             agreement to arbitrate exists.

        Plaintiff claims the arbitration agreement is unenforceable, because he

did not expressly agree to arbitrate his claims. Plaintiff specifically argues


                                       1
         Case 4:20-cv-01722-MWB Document 51 Filed 02/02/21 Page 2 of 12




that his “checking a box and typing his initials on an electronic form does not

mean that he understood or agreed to its terms” and, therefore, he did not

expressly agree to arbitrate his claims. (See Doc. 48, p. 9.) Plaintiff provides

no authority to support his position.

         To the contrary, typing his initials in the box does in fact mean that

Plaintiff understood the document and agreed to its terms. Plaintiff was

walked through a series of steps necessary to register as a pledge, which

included a clearly labeled arbitration agreement that required an e-signature

(see Verification Of Janet Conyette, Doc 46-2), a process which is well

recognized in the law. See e.g. Dicent v. Kaplan Univ., 2018 U.S. Dist.

LEXIS 101508 (M.D. Pa. 2018) and Defillipis v. Dell Fin. Servs., 2016 U.S.

Dist. LEXIS 11271, 2016 WL 394003 (M.D. Pa. 2016). As to the validity of

electronic signatures, see 73 P.S. §2260.303. Plaintiff does not dispute he

electronically signed the agreement, only that he did not understand the

agreement. Plaintiff’s failure to read the agreement or educate himself on

the terms before he signed the agreement, will not save him from his

agreement to arbitrate. See e.g. Dicent, supra.

   II.      The Arbitration Agreement is neither procedurally, nor
            substantively unconscionable.

         Plaintiff claims the arbitration agreement entered into between Plaintiff

and the National Fraternity of Kappa Delta Rho (“National Fraternity”) is an
                                         2
       Case 4:20-cv-01722-MWB Document 51 Filed 02/02/21 Page 3 of 12




unenforceable contract of adhesion. This argument is contrary to existing

law, which provides that adhesion contracts are not, in and of themselves,

necessarily unenforceable. See Alexander v. Anthony Int’l L.P., 341 F.3d

256, 265 (3d. Cir. 2003). 1 See also Salley v. Option One Mortg. Corp.,

925 A.2d 115, 127 (Pa. 2007)(“merely because a contract is one of adhesion

does not render it unconscionable and unenforceable as a matter of law.”)

       In support of his position that the contract is one of adhesion, Plaintiff

argues that he was only 20 years old at the time he electronically signed the

agreement and that his ability to do well in high school or college does not

equate to the ability to understand a lengthy legal document. (Doc 48 at p.

14).   Plaintiff’s   age,   however,   does    not   render    the   agreement

unconscionable. The law deems individuals aged 18 and over capable of

contracting, in addition to being capable of voting and serving in the military.

Pennsylvania law expressly provides, in 23 Pa. C.S. §5101: “Any individual

18 years of age and older shall have the right to enter into binding and legally

enforceable contracts and the defense of minority shall not be available to



1
 Likewise, Plaintiff’s citation to the case of Thibodeau v. Comcast Corp.,
912 A.2d 874 (Pa.Super. 2006), is inappropriate, as this Court has held that
Thibodeau is no longer good law. See Brown v. Trueblue Inc., 2012 U.S.
Dist. LEXIS 52811, 2012 WL 1268644 (M.D. Pa. 2012), citing Quilloin v.
Tenet HealthSystem Phila., Inc., 673 F.3d. 221, 230 (3d. Cir. 2012)

                                        3
         Case 4:20-cv-01722-MWB Document 51 Filed 02/02/21 Page 4 of 12




such individuals.” At age 20, Plaintiff was legally capable of entering into a

contract, as well as capable of asking questions to the extent he did not

understand the terms of what he was signing. Additionally, the terms of the

Plan contain plain language capable of being easily understood, especially

by a Dean’s List student at Bucknell. See Exhibits A and B to Doc. 46.

     While Plaintiff claims that standard form contracts prepared by one

party are contracts of adhesion, his argument is unsupported by the law.

Standard form contracts prepared by one party are permitted under the law

and regularly enforced in matters that do not involve employment or essential

services. See e.g. Toro v. Fitness Int’l LLC, 150 A.3d 968, 975 (Pa.Super.

2016):

     An exculpatory agreement involving use of a commercial facility for
     voluntary athletic or recreational activities is not considered a contract
     of adhesion because the signer is under no compulsion, economic or
     otherwise, to participate, much less to sign the exculpatory agreement,
     because it does not relate to essential services.
     See also e.g. Wellington v. Westrum Dev. Co, 23 Pa. D. & C. 5th 353

(Pa.Com.Pl. Phila. 2011)(condominium sales agreement with arbitration

clause upheld.) Here, the agreement does not involve employment or the

provision of essential services, but rather the agreement to arbitrate claims

in connection with voluntary membership in a social fraternity. Plaintiff was




                                       4
          Case 4:20-cv-01722-MWB Document 51 Filed 02/02/21 Page 5 of 12




under no compulsion to sign the agreement, despite his protestation to the

Court that he was “required to sign.”

      Plaintiff specifically argues the contract was presented as a “required

step” and that he had no ability to choose not to sign the contract and,

therefore, the agreement was made on a “take it or leave it” basis. (Doc. 48

at   p.    13.)    Plaintiff’s   argument   is   misleading   and   disingenuous.

Acknowledgement of the Plan is only a required step of the registration

process. (See Doc. 46-2, p. 2, ¶5.) Plaintiff was not compelled to join a

fraternity and, therefore, was not compelled to register as a pledge or to

accept the purported “take it or leave it” arbitration agreement.

      Joining a fraternity is a voluntarily association, and does not deserve

the same “consideration” applied to cases involving employment agreements

or agreements for essential services. The argument that “this was Plaintiff’s

only option to potentially gain admission to a fraternity” is not persuasive and

does not justify ignoring the case law that requires this matter be sent to

arbitration.      Although Plaintiff claims he had no other option, it unclear

whether Plaintiff “rushed” any other fraternities. Irrespective of whether he

rushed any other fraternity, Plaintiff could have declined to join this fraternity,

and seek membership in another fraternity in either the following semester

or following school year. No one is compelled to join any student
                                            5
       Case 4:20-cv-01722-MWB Document 51 Filed 02/02/21 Page 6 of 12




organization. Membership in student organizations is not necessary to obtain

a degree, employment, or to fulfill any other basic economic need. Moreover,

as noted in Defendant’s moving papers and herein, a court of concurrent

jurisdiction considering this issue has previously held that membership in a

fraternity is a proper subject of arbitration. See Griffen v. Alpha Phi Alpha

Inc., 2007 U.S. Dist. LEXIS 14901, 2007 WL 707364 (E.D. Pa. 2007).

      Another main argument made in Plaintiff’s opposition is that the dispute

does not fall within the scope of the Plan, as Plaintiff did not “participate” in

the alleged hazing. Plaintiff argues that the term “participate” is ambiguous.

The term “participate” is not ambiguous, despite Plaintiff’s herculean efforts

to make it so. As this Court is aware, terms in contracts are to be construed

in accordance with their plain and ordinary meaning. As succinctly stated by

the Pennsylvania Superior Court in Jerome Markowitz Trust v. Markowitz,

71 A.3d 289, 301 (Pa.Super. 2013):

      The language of a contract is unambiguous if we can determine its
      meaning without any guide other than a knowledge of the simple facts
      on which, from the nature of the language in general, its
      meaning depends. When terms in a contract are not defined, we must
      construe the words in accordance with their natural, plain, and ordinary
      meaning. As the parties have the right to make their own contract, we
      will not modify the plain meaning of the words under the guise of
      interpretation or give the language a construction in conflict with the
      accepted meaning of the language used.



                                       6
       Case 4:20-cv-01722-MWB Document 51 Filed 02/02/21 Page 7 of 12




      Merriam Webster defines “participate” as “to take part [in]”. Black’s

Law Dictionary defines “participate” as “to partake of; experience in common

with others; to have or enjoy a part or share in common with others.” The

term “participate” has an ordinary and plain meaning, is not ambiguous, and

no interpretation is needed. To engage in the suggested interpretation by

Plaintiff would be to modify the plain meaning of the words under the guise

of interpretation, or give the term a construction in conflict with the accepted

meaning of the word, both of which are prohibited under the law of contract

interpretation in Pennsylvania.

      Plaintiff was invited to an event held on September 10, 2020 held at an

off-campus house. He attended that event with other pledges and initiated

members, as well as a gathering later held at the chapter house. Plaintiff

claims the alleged hazing occurred at these same events. Plaintiff “took part

in a common experience with others” and, therefore, he “participated” in a

fraternity activity. Based on the allegations in Plaintiff’s Complaint, Plaintiff’s

injuries arose from his “participation” in fraternity activities. Plaintiff’s claims

against the Chapter, the National Fraternity, and the individual defendants

are clearly within the scope of the Plan, which provides for the resolution of

disputes arising out of participation in a fraternity activity. See Exhibit A to

Doc. 46, p. 6, ¶1.


                                         7
      Case 4:20-cv-01722-MWB Document 51 Filed 02/02/21 Page 8 of 12




      In a further attempt to avoid being bound by the Plan, Plaintiff argues

there is a genuine issue of material fact as to whether he was a “member”

as defined by the Plan. There is no genuine issue of material fact. Plaintiff

attempts to skew the facts surrounding his membership in an effort to avoid

being bound by the arbitration agreement. On page 15 of his brief (Doc. 48),

Plaintiff makes the following statement:

      At the time Plaintiff allegedly submitted the agreement, he had not yet
      become a pledge because the pledging process did not start until
      September 10, 2020. Plaintiff was not a “new member” since he had
      not been admitted to the fraternity… 2

      Plaintiff provides no evidence for this statement. Plaintiff’s statement

further ignores the verification of Joseph Rosenberg, the Executive Director

of Kappa Delta Rho, which is attached to the Motion as Exhibit A. Therein,

Mr. Rosenberg states, in paragraph 9:

      Upon electronically submitting the member registration form, with the
      agreement to be bound by the Plan, the student is considered to be a
      new member of KDR, as the registration process is complete. The
      student will then be considered to be a new member or pledging
      member of the Fraternity.

      Plaintiff’s self-serving statement, which is contradicted by the

verification of the Executive Director of the National Fraternity, does not


2
  Plaintiff also argues the term “initiate” is vague and not defined. The term
initiate can be given its ordinary and plain meaning. Further, Mr.
Rosenberg’s verification confirms the Plaintiff was, upon completion of his
registration form and agreement to the Plan, considered a new member.
                                      8
      Case 4:20-cv-01722-MWB Document 51 Filed 02/02/21 Page 9 of 12




create a material issue of fact. Likewise, Plaintiff’s argument that the

circumstances surrounding how the Plan was presented are also unavailing,

as the process and the website upon which the forms can be viewed were

provided by the verification of Janet Conyette, attached to the Motion as

Exhibit B.

      Plaintiff’s also urges the Court to nullify the agreement as against

public policy, because he is the victim of a crime and cannot “participate” in

his own hazing. This argument is couched in a criminal statute, 18 Pa. C.S.A.

§2806, which provides that consent of the student is not a defense to criminal

hazing. The purpose of the criminal statute cited by Plaintiff is to eliminate a

defense to the crime of hazing. The fact that consent to hazing is not a

defense to criminal hazing is irrelevant to whether a person can agree to

arbitrate his claims for hazing in a civil matter. Plaintiff is attempting to

superimpose the language in a criminal statute in an attempt to avoid the

dispute resolution provisions to which Plaintiff agreed. See also Griffen,

supra where the issue at bar was alleged hazing, and the plaintiff was bound

by the terms of the arbitration agreement he had signed. Plaintiff provides no

authority to support his position that the mere existence of the criminal hazing

statute should render civil arbitration agreements that cover alleged hazing

claims to be considered as against public policy.


                                       9
      Case 4:20-cv-01722-MWB Document 51 Filed 02/02/21 Page 10 of 12




      Plaintiff further asks the court to ignore the ruling in Griffen and argues

that the underlying facts in Griffen “are so different that the same outcome

cannot be reached here.” Despite this sweeping statement, the only

difference in facts that Plaintiff points to is the length of the document at

issue. Plaintiff argues the document in Griffen was one page, while the

document here is twelve pages. 3 The length of the document is not a valid

basis to distinguish the holding in Griffen. From a review of the Plan, it is

clear that most of the 12 pages govern the rules to be used if an arbitration

occurs. The fact that Plaintiff was agreeing to arbitration is clearly stated on

the document, which states in all capital letters that it is a CLAIM AND

DISPUTE RESOLUTION PLAN. See Exhibit A to Doc. 46, p. 6. The very

first paragraph advises, in clear language, that disputes will be handled

under the terms of the Plan. Id. The first few pages clearly outline the

purpose and application of the Plan.

      Plaintiff’s   arguments    relating    to   the    alleged    substantive

unconscionability of the Plan are addressed in KDR-Iota’s brief (Doc. 47) and



3
  In Exhibit A, as printed, the Plan is 8 pages. In Exhibit B, the Plan, as
printed and excluding the first page which is not the Plan, is 11 pages. In
Exhibit A, the Plan is found on the first four pages, paragraphs 1-12. The
remaining four pages, which contain paragraphs 1-33, contain the Rules to
be used in the event an arbitration is scheduled. In Exhibit B, the Plan is
found on the first four pages, and the remaining 7 pages contain the Rules.
                                       10
          Case 4:20-cv-01722-MWB Document 51 Filed 02/02/21 Page 11 of 12




are incorporated herein by reference. A review of the arguments raised by

Plaintiff appear to be premised upon the belief that the entire arbitration

process is unfair to Plaintiff, because the arbitration association is selected

by the fraternity. This ignores the fact that the arbitrator is selected based

upon the agreement of both parties. A similar argument was rejected by the

United States District Court for the Eastern District of Pennsylvania in

Griffen, supra and should be rejected in this case as well. For all of the

reasons set forth above, the Plan is neither procedurally or substantively

unconscionable.

   III.      Conclusion

          For all the reasons set forth herein, it is requested that this Court enter

an order compelling the Plaintiff to participate in arbitration as set forth in the

Plan, and issue an order staying the proceedings in the Middle District while

the matter proceeds to arbitration.


                                         MITCHELL GALLAGHER P.C.



                                         BY:     /s/ Gary L. Weber_________
                                                Gary L. Weber, No. 37648
                                                Jessica L. Harlow, No. 208752
                                                Counsel for Kappa Delta Rho
                                                Iota Chapter
                                                10 West Third Street
                                                Williamsport PA 17701
                                           11
Case 4:20-cv-01722-MWB Document 51 Filed 02/02/21 Page 12 of 12




                                   (570)323-8404
                                   (570)323-8585 Facsimile
                                   glw@mitchellgallagher.com




                              12
